DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, an ultraviolet light-emitting element comprising all limitations of the claims, specifically including but not limited to “a light-emitting unit which forms ultraviolet light due to the electrons emitted from the electron supply unit being accelerated and colliding with a multi-quantum well structure due to a second voltage difference; and a sealing unit which seals a space in which the electrons are generated and a space in which the electrons are accelerated, in a vacuum state” of Claim 1 and “an electron emission unit which includes an emission electrode configured to receive an emission voltage and an emission substrate configured to receive the emission voltage to emit electrons and in which a first separation space is formed between the emission electrode and the emission substrate; an electron control unit which includes a control electrode configured to receive a control voltage and a control substrate formed below the control electrode to form a second separation space with respect to the emission substrate; an inner spacer which is formed between the emission substrate and the control substrate and formed in a peripheral region, defines the second separation space, and is made of an insulating material” of Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US Patent Application Publication No. 2017/0125683) teaches an ultraviolet light emitting device, but does not teach the structural requirements of the claims.
Park (US Patent Application Publication No. 2009/0066881) teaches an ultraviolet light emitting device, but does not teach the structural requirements of the claims.
Moon et al. (US Patent Application Publication No. 2008/0291364) 
Park et al. (US Patent Application Publication No. 2008/0309216) 
Lee et al. (US Patent Application Publication No. 2006/0244360) 
Nishimura et al. (US Patent Application Publication No. 2002/0036599) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891